The defendant was improperly convicted as a second offender. The sentence which the court imposed, therefore, is erroneous. This court is authorized to correct the sentence. The district attorney files a brief containing the following statement: “ The People do not oppose a modification of the judgment by the Appellate Division of the Supreme Court to the extent that the defendant be regarded as a first offender and sentenced as such according to law.” The judgment is modified to one of conviction of the crime of robbery in the first degree as a first offender, and as so modified affirmed. It is ordered that the defendant be brought before this court on November 17, 1937, at two o’clock p. m. for the purpose of the imposition of the proper sentence. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.